Title: To Alexander Hamilton from Richard Hunewell, 3 February 1800
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir
            Portland 3rd Feby 1800
          
          Having just returned from Oxford, on a visit to the Troops and to attend the funeral Obsequies of our much lamented, late Commander in Chief—I hasten to acknowledge Recet. of your Letter of 6 Ulto. the acceptance or nonacceptance of Mr. Waters as Cadet you will shortly be officially informed of.
          I most decidedly apologize for an error committed in my Letter respecting the recommendation of Messrs Rudberg & Abbot, it ought to have been Abel Barrett agreeably to my Letter of 3rd. August 1799.
          Will you Sir, be good enough to enquire of the Honble George Thatcher Esqr., now in Congress, the character and conduct of Capt. Jordan of my Regiment, I am mortified to make a request of this kind. but, Mr. Thatcher, I am informed first mentioned him for your consideration as a Candidate for an Officer, and I believe is since convinced of the impropriety of the appointment. I have already given you my opinion, in a former Letter, of Capt. Jordan.
          Lieut. Soper, who is attached to his Company, is an Officer of very little superiority of talents or merits to his Captain. I submit these remarks for your consideration.
          I am with great respect Sir Your obedt. huml Servt.
          
            Richard Hunewell Lt Colo
            C— — Regt ——
          
          Majr General Hamilton N York
        